                                                                                        DISTRICT OF OREGON
                                                                                             FILED
                                                                                           August 19, 2020
                                                                                     Clerk, U.S. Bankruptcy Court
   IT IS ORDERED AND NOTICE IS GIVEN that unless within 23 days of the date in the FILED stamp
   above an interested party: (1) files a written objection to the motion below, setting forth the specific
   grounds for the objection, with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th
   Ave. #2600, Eugene OR 97401, and (2) serves the objection on the trustee and any attorney for the
   trustee at the service address(es) below, the trustee will thereafter settle and compromise the matter
   upon the terms below and the settlement will be deemed approved without further order.




                                                                      _______________________________________
                                                                                PETER C. McKITTRICK
                                                                                U.S. Bankruptcy Judge

                                   UNITED STATES BANKRUPTCY COURT

                                            DISTRICT OF OREGON

In re                                                   )
THREE J'S DISTRIBUTING, INC.                            )
                                                        )
                                                        )
Debtor(s)                                               )                   18-3228-pcm7
                                                              Case No.______________________________
                                                        )
RODOLFO A. CAMACHO, Trustee                             )                       20-03063-pcm
                                                              Adv. Proc. No.__________________________
                                                        )
                                                        )     MOTION AND NOTICE OF INTENT
                                                        )     TO SETTLE AND COMPROMISE
Plaintiff(s)                                            )     ADVERSARY PROCEEDING,
                                                        )     AND ORDER THEREON
                                              V.        )
FARMER BROS. CO.                                        )
                                                        )
                                                        )
                                                        )
Defendant(s)                                            )


                                           Rodolfo Camacho
       The undersigned trustee, _________________________________, moves to settle and compromise
the above adversary proceeding upon the following terms:
Within 90 days of the Petition Date, the Clackamas County Circuit Court signed a money judgment (the
“Judgment”) in favor of Farmer Bros. in the principal amount of $866,219.72 against the Debtor in the matter titled
Farmer Bros. Co. v. Three J's Distributing, Inc., Clackamas County Circuit Court Case No. 18CV17542. Upon
entry of the Judgment, a judgment lien was imposed by operation of law pursuant to ORS 18.150 on all real
property owned by the Debtor in Clackamas County, Oregon.

The Debtor had an interest in real property in Clackamas County located at 9812 SE Elon Street, Clackamas,
Oregon 97015 (the “Property”) and such interest became property of the estate upon entry of an order for relief.
The judgment lien obtained by the Farmer Bros attached to the Property and was perfected by Farmer Bros within
90 days before the Petition Date (the “Transfer”).
761 (6/15/16) Page 1 of 2                     *** CONTINUED ON NEXT PAGE ***

                               Case 20-03063-pcm            Doc 8   Filed 08/19/20
The Trustee subsequently commenced an adversary proceeding (Adv. Pro. No. 20-03063 (the “Adversary
Proceeding”)) against Farmer Bros under Sections 547 and 550 of the Bankruptcy Code seeking to avoid and
recover the Transfer and set aside the lien of the Judgment.

Farmer Bros asserted defenses to the Transfer, including a contention that under a prior Trustee’s notice of sale
(ECF No. 99), with respect to the Property, there is a binding agreement between the Estate and Farmer Bros for
the payment of $406,000.00 to Farmer Bros. as a secured claim on closing of the sale of the Property.

The Trustee disputes the defenses asserted by Farmer Bros. but has reached a settlement to avoid the expense
and risk associated with litigation.

Subject to Court approval the Parties have agreed to settle the claims asserted by the Trustee in the Adversary
Proceeding, on the following terms.

Within 14 days of approval by the Bankruptcy Court of this settlement, the Parties shall submit a stipulated
judgment which shall provide: (1) Farmer Bros shall have an allowed secured claim of $75,000.00, secured by the
Property; (b) the lien of Farmer Bros on the Property for amounts in excess of $75,000.00 is avoided; (c) on
closing of the sale of the Property Trustee shall pay the sum of $75,000 to Farmer Bros; (d) in connection with
closing, Farmer Bros. shall execute a release of its Judgment lien on the Property; and (e) Farmer Bros shall
have an allowed unsecured nonpriority prepetition claim in the amount of $791,884.72.

The Trustee believes the settlement is fair and reasonable and recommends approval.




                                                      ###



DATE: ___________
        8/17/20                                      ______________________________________________
                                                     /s/ Rodolfo A. Camacho
                                                                             Trustee

                                                   Law Offices if Camacho & Knutson
                                  Service Address: ______________________________________________
                                                     1795 Capitol St NE, Salem, OR 97301
                                                     ______________________________________________
                                                  David W. Criswell
                    Name of Attorney for Trustee: ______________________________________________

                                  Service Address: ______________________________________________
                                                   Lane Powell PC

                                                     ______________________________________________
                                                     601 SW Second, Ave, Ste 2100, Portland, OR 97204



761 (6/15/16) Page 2 of 2




                               Case 20-03063-pcm         Doc 8    Filed 08/19/20
